Citation Nr: 1424694	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a skin disorder, to include contact dermatitis or eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to January 2000.  He served in the Southwest Asia Theater of Operations.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2006 rating decision of VA Regional Office (RO) in Baltimore, Maryland that, in pertinent part, denied the claim of entitlement to service connection for contact dermatitis/eczema.

This case was remanded for further development by Board decision in April 2012


FINDINGS OF FACT

1.  Skin symptoms noted in service resolved without chronic residuals. 

2.  The Veteran does not have a skin condition, to include dermatitis/eczema or xerosis, that is related to active service.


CONCLUSION OF LAW

A chronic skin disorder, including contact dermatitis, eczema and xerosis, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has a current skin condition, to include contact dermatitis and eczema, that is related to symptoms he experienced during active duty.  After reviewing all of the evidence of record, the Board finds that the preponderance of the most competent and credible evidence is against the claim.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA notified the Veteran in February and March 2006 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording VA examinations.  These examinations are adequate to render a determination as to the issue on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records show that he sought treatment for burning and itching in the penis area in June 1981.  The assessment was pediculosis.  In September 1981, he complained of sore feet.  Two large blisters were observed on the medial aspect of both feet.  The assessment was contact dermatitis, sock material.  In May 1982, the Veteran reported having a rash for two to three days.  Pustules were clustered on the upper shaft of the medial penis.  Upon follow-up the next day, the assessment was rule out staph infection. 

The Veteran complained of white lesions on the penis with no itching in January 1983.  Following physical examination, the assessment was fungal infection, not impetigo.  Later that month, he was seen for rash on the penis of one week's duration.  The assessment was fungal infection.  In March 1983, the appellant was treated for a rash on his arm that had been present for one day.  The assessment was fungal infection.  He was seen in December 1986 for a lesion in the groin area for which an assessment of jock itch was rendered.  Later that month, he complained of dryness of the skin in the right groin area.  The examiner indicated at that time that he had been seen there before and that tinea corporis had been diagnosed.  Emollient lotion was prescribed.  The Veteran denied skin disease on screening physical examinations in 1990, 1991, 1993 and 1996.  On examination in September 1999 for retirement from active duty, the skin was evaluated as normal except for a tattoo.  The examining official noted a history of breaking out in hives when he took aspirin but no other pertinent defect was recorded.

A claim for disabilities that included contact dermatitis and eczema was received in June 2005.

Subsequently received were clinical records from Walter Reed Army Medical Center showing that in June 2001, the Veteran was treated for a one-centimeter hyperpigmented linear macule of the lower right scrotal skin for which no treatment was indicated.  Skin tags of the neck were removed in December 2001.  An April 2005 clinical record noted a history of eczema.  

The Veteran underwent a VA skin examination in July 2008.  He complained of a fungus infection in the groin which he said "comes and goes."  He reported having an itching of the arms and legs that was worse in the winter.  The appellant stated that he had been given creams to use that helped and that symptoms were clearing up satisfactorily.  It was reported that it had been years since he had last seen a doctor in this regard.  

On physical examination, the skin on the trunk and extremities was within normal limits.  It was reported there was a history of dermatitis in the groin area but there was no appreciable eczematous dermatitis over the body on the current occasion.  The examiner noted that there was history of tinea cruris and of somewhat wide-spread eczematous dermatitis over the body that was not present on examination.  The examiner indicated that the claims file was reviewed. 

In an August 2008 addendum, the examiner provided additional information that had been obtained from the examination report and a telephone interview with the Veteran.  It was found that that onset of skin symptoms had been in the 1980s during military service.  The Veteran related that in the last 12 months, he had used over-the-counter ointment for a skin condition once for two to three days.  It was reported that the course of the symptoms since onset had been intermittent. 

In its April 2012 remand, the Board found that because the 2008 examination might have been conducted during a period when any skin condition was quiescent, the examiner was not able to offer an opinion addressing the etiology of any disorder.  Accordingly, it was requested that the appellant be rescheduled for a skin examination during an active stage of the disease. See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) 

Pursuant to Board remand, that appellant was afforded a VA examination in May 2012.  The examiner stated that the claims folder was not available for review.  On physical examination, it was reported that the skin was essentially within normal limits but did show evidence of dryness.  It was noted that there was no evidence of contact dermatitis and no significant evidence of any eczema.  The examiner related that the Veteran had been given Vanicream that was a dermatological emollient for treating dry skin that gave him relief, but that the skin had been "quite quiet" for the last few years.  Following examination, the impression was xerosis of the skin with minimal pruritis.  The examiner opined that it was not at least as likely as not that a current skin condition was due to military service, and what he had a benign skin condition that was frequently encountered.  In a subsequent May 2012 addendum, the examiner indicated that after review of the claims folder, there was no change in the opinion.  

Legal Analysis

The Board has carefully reviewed the evidence and observes that although the Veteran was treated in service on a number of occasions for skin symptoms, there is no indication that they developed into a chronic skin disorder.  The service treatment records reflect various skin diagnoses, to include pediculosis, contact dermatitis, fungal infection, jock itch, and tinea corporis, etc., through 1986.  It is shown, however, that the Veteran remained in service until 2000 and that no further skin complaints were recorded after 1986, to include on multiple screening physical examinations and retirement examination in 1999.  A history of eczema was noted in Walter Reed Army Medical Center records dated in 2005, but there is no evidence of treatment for such.  Moreover, none of these disorders or any residual symptomatology is currently demonstrated on examination.  When examined for VA compensation purposes in 2008 and 2012, neither VA examiner found dermatitis or eczema, or any other skin pathology noted during service.  The Veteran has been found to have xerosis, otherwise known as dry skin, which is described as common and benign that he treats with an emollient cream.  However, a chronic dry skin disorder was not shown in service.  The appellant has not presented any evidence demonstrating that he currently has contact dermatitis, eczema, or any other skin disorder for which he was treated in service.

The Board recognizes that lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  Thus, the Veteran's statement that he had a skin disorder in service with continuing symptoms since that time constitutes competent evidence.  However, the Board must weigh the absence of contemporaneous medical evidence in this regard against the lay evidence of record.  In considering the lay and clinical history as reported above, the evidence shows no treatment for chronic contact dermatitis, eczema, or any other skin symptoms for which he was treated since shortly after his retirement.  Despite the appellant's assertions that he continued to have a skin disorder after service, there is no reliable post service showing of any continuity of in-service symptomatology. See 38 C.F.R. § 3.303.  There is no evidence of a chronic dry skin disorder of service onset.  In this instance, the 2012 VA examiner's opinion to the effect that dry skin with minimal pruritis (itching) was not at least as likely as not related to military service is assigned greater probative value.  This opinion is more reliable and constitutes negative evidence against the claim.  

As such, the Board concludes that there is no reliable and probative evidence that the Veteran has a skin disorder related to service.  The preponderance of the evidence is against the claim and entitlement to service connection for a skin disorder, including contact dermatitis/eczema, is denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a skin condition, to include contact dermatitis/eczema, is denied.



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


